Citation Nr: 0738534	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a pilonidal cyst. 
 

REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1965 to February 
1968. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

On the veteran's substantive appeal Form 9, the veteran 
requested a hearing at the local VA office before a member of 
the Board.  Such hearing was scheduled, but the veteran did 
not report.  A nurse from the Boston VAMC (VA Medical Center) 
contacted the RO to advise that the veteran was too sick to 
attend the scheduled hearing.  The veteran was sent a letter 
in October 2007 to ascertain if he still desired a hearing.  
The veteran did not reply to this correspondence.  The 
veteran's request for a Board hearing is therefore deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

Additionally, the veteran requested a hearing with a Hearing 
Officer at the Boston RO.  The hearing was scheduled; 
however, the veteran did not report.  This request for an RO 
hearing is also deemed withdrawn. 


FINDING OF FACT

The veteran's service-connected post-operative residuals of a 
pilonidal cyst is presently characterized by some pain and 
slight tenderness at the incision site.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative residuals of a pilonidal cyst have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7819-7824, 7819-7801, 7819-7802, 7819-7803, 
7819-7804. (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence he 
has in his possession that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in April 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the rating criteria for evaluating skin 
disorders have been revised since the veteran's initial 
service connection, effective August 30, 2002. See 67 Fed. 
Reg. 49,590 (July 31, 2002) (codified as amended at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833).  
 
At the outset, it is noted that the RO evaluated the 
disability at issue under Diagnostic Code 7819 (for benign 
new skin growths), analogizing to Code 7824 (for diseases of 
keratinization).  The current version of Diagnostic Code 7819 
(for benign skin neoplasms) provides that the disability is 
to be rated under Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, or 7805, or based on impairment of function.  In the 
adjudication that follows, the Board will consider the 
applicability of the revised versions of Diagnostic Code 7819 
as well as rating the veteran with Code 7824 by analogy. 
 
Under Diagnostic Code 7824, a 10 percent rating is warranted 
for diseases of keratinization (including icthyoses, Darier's 
disease, and palmoplantar keratoderma) with localized or 
episodic cutaneous involvement and intermittent systemic 
medication, such as immunosuppressive retinoids, are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is assigned with either 
generalized cutaneous involvement or systemic manifestations, 
and; intermittent systemic medication, such as 
immunosuppressive retinoids, are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. A 60 percent rating requires either 
generalized cutaneous involvement or systemic manifestations, 
and; constant or near-constant systemic medication, such as 
immunosuppressive retinoids, are required during the past 12-
month period. 38 C.F.R. § 4.118, Diagnostic Code 7824 (2007). 
 
Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.). A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.). A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.). 
 
Diagnostic Codes 7802 to 7804 do not provide for a rating in 
excess of 10 percent. Thus, they are not applicable to the 
veteran's current claim for a rating in excess of 10 percent.

Diagnostic Code 7805 provides for scars to be rated on 
limitation of function of the affected part.  Thus, this Code 
is not applicable to the veteran's disability since there is 
no limitation of function indicated in the record. 
 
In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for post-operative residuals of a 
pilonidal cyst under any of the potentially applicable 
Diagnostic Codes. 

A VA examination conducted in September 2004 reflects that 
the veteran has a well healed scar at the upper end of the 
gluteal cleft, which is at the site of the original scar from 
his pilonidal cyst surgery.  The veteran has a triangular 
healed ending of well healed skin.  There is no evidence of 
recurrence of the sinus.  There is slight tenderness at the 
site of the scar.  The veteran complains of sensitivity and 
pain at the site of the scar, especially when he sits on a 
hard surface.  The examiner advised the veteran to use a 
rubber donut or cushion to avoid putting pressure on the 
scar.  

A VA examination conducted in May 1974 reflects that the 
veteran's scar was 2 mm in size.

The Board observes that the assignment of a particular 
diagnostic code is 'completely dependent on the facts of a 
particular case.'  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In this case, the Board notes that the veteran does 
not suffer from a disease of keratinization under which 
criteria the RO rated the veteran; but instead, his 
disability is manifested by a scar at the incision site of 
his pilonidial cyst surgery.  Additionally, as there is no 
evidence that the veteran suffers from a limitation of motion 
due to his service-connected disability, the Board finds that 
the Diagnostic Codes contemplating scars (Diagnostic Codes 
7800-7804) are a more appropriate analogy to the veteran's 
disability.  As shown by the most recent VA examination and 
additionally an indication of the size of the veteran's scar 
from an earlier VA examination, the scar itself is 
superficial, and does not exceed an area of 12 square inches 
(77 sq. cm.). Moreover, there is no evidence that the scar is 
deep or unstable.  As indicated previously, Diagnostic Codes 
7802-7804 do not allow for a rating higher than 10 percent 
and Diagnostic Code 7805 is inapplicable as the veteran 
suffers from no limitation of function due to his scar.  
Thus, a rating in excess of 10 percent is not warranted under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 for the 
veteran's post-operative residuals of a pilonidal cyst.   
 

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a pilonidal cyst is denied. 



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


